Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest A belt-type transmission including a drive pulley, a driven pulley, and a V-belt wrapped around the drive pulley and the driven pulley, the belt-type transmission being capable of changing a wrapping diameter of the V-belt with respect to the drive pulley and the driven pulley, wherein in at least a certain range of a low-speed layout where the wrapping diameter of the V-belt with respect to the drive pulley is smaller than the wrapping diameter of the V-belt with respect to the driven pulley, a pulley-groove V angle of a portion of the drive pulley where the V-belt is wrapped is larger than an average belt V angle when the V-belt is bent at a curvature corresponding to the wrapping diameter of the V-belt with respect to the drive pulley, and a pulley-groove V angle of a portion of the driven pulley where the V-belt is wrapped is larger than an average belt V angle when the V-belt is bent at a curvature corresponding to the wrapping diameter of the V-belt with respect to the driven pulley in Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU

Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654